                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO


In re:
ROMAN CATHOLIC CHURCH OF THE                                Chapter 11
ARCHDIOCESE OF SANTA FE, a New Mexico
Corporation sole,                                           Case No. 18-13027-t11


               Debtor-in Possession.

         NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

       FADDUOL, CLUFF, HARDY & CONAWAY, P.C. (Carlos E. Sedillo, Sam L. Fadduol,

Manuel Hernandez, and Christopher Winters), hereby gives notice of their appearance herein on

behalf of various tort claimants, and requests that copies of all notices and pleadings be provided

to them at the address below.

                                              Respectfully submitted,

                                               /s/ Carlos E. Sedillo
                                              Carlos E. Sedillo
                                              Sam L. Fadduol
                                              Manuel Hernandez
                                              Christopher Winters
                                              FADDUOL, CLUFF, HARDY & CONAWAY, P.C.
                                              3301 San Mateo Boulevard NE
                                              Albuquerque, New Mexico 87110
                                              (505) 243-6045
                                              Fax: (505) 243-6642
                                              csedillo@fchclaw.com
                                              sfadduol@fchclaw.com
                                              mhernandez@fchclaw.com
                                              cwinters@fchclaw.com




Case 18-13027-t11        Doc 145       Filed 04/01/19   Entered 04/01/19 09:59:04 Page
                                                                                   Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2019, in accordance with NM LBR 9036-1 and Fed. R. Civ.
P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF notification facilities
to those parties who are registered CM/ECF participants in this case.


/s/ Carlos E. Sedillo




Case 18-13027-t11       Doc 145     Filed 04/01/19     Entered 04/01/19 09:59:04 Page
                                                                                  Page 2 of 2
